Case 18-41677-mxm7/ Dogs Ride? Gb YW HELE oniE SHER ch HLB QPP the 4boredtAGEndnOeEBn™) Service.

TX-102M 9/15/2016

MOTOR VEHICLE RETAIL INSTALLMENT SALES CONTRACT

Contract Date O7/1217
Contract No.

 

  

Seller/Creditor Name and Address Buyer Name and Address Co-Buyer Name and Address
CARVANA, LLC Jason Makoutz
1123 CANTRELL SANSOM RD 10325 Roatan Trl N/A
BLUE MOUND TX 76131-1411 Keller TX 76244
POON sy Phone _ Phone WA

The Buyer (which includes Co-Buyer) is referred to as “you” or "your". The Seller is referred to as "we" or "us". This contract may be
transferred by the Seller.

 

‘Promise to Pay

The credit price is shown below as the "Total Sales Price." The "Cash Price” is also shown below. By signing this contract, you choose to

purchase the motor vehicle on credit according to the terms of this contract. You agree to pay us the Amount Financed, Finance Charge, and

any other charges in this centract.You agree to make payments according to the Paymen Schedule in this contract. If more than one person

signs as a Buyer, you agree W the promises in/this agreement even if Ai do not.
spe

P

       
     

    
    
   

       

 

  

 

Vehicle 7 \S7]Wicense’Numnber) J \77 USE FOR) WHICH PURCHASED
Identification Number | {if applicable} New PURCHASED FOR PERSONAL, FAMILY,
3N1CE2CP6FL42260 O Demonstrator OR HOUSEHOLD USE UNLESS

OTHERWISE INDICATED BELOW:
(1 BUSINESS OR COMMERCIAL
x C1 AGRICULTURAL
Used If either of the above boxes is checked,

Chapter 353 of the Texas Finance Code
applies to this contract.

1 C1 Factory

2015 Nissan Versa Note N/A Official/Executive

 

 

 

 

 

 

 

Additional information:

NIA

 

 

 

 
 
   

Dyers] hme) Me ee Leet]
Year NA_ Make NIA Model

 
  

 

Truth-In-Lending Disclosure

 

 

 

 

 

 

 

 

 

 

 

. } ‘i
Annual Percentage Finance Charge Amount Financed — otal of Payments Total Sale Price
Rate The dollar amount the The amount of credit The amount you will have The total cost of your
The cost of your credit credit will cost you. provided to you or paid when you have made purchase on credit,
as a yearly rate. on your behalf. all scheduled payments. including your down
payment of
$ 800.00
16.79 % 1S 6,057.89 $ 10,244.02 $ 16,301.91 $ 17,101.91
Payment Schedule. Your payment schedule is:
Number of Amount of When Payments are Due
Payments Payments
71 $ 227.00 monthly beginning 08/11/17
{ $ 184.91 07/11/23
N/A $ N/A NiA

 

 

 

Security. We will have a security interest in the motor vehicle being purchased.

Late Charge. If we do not receive your entire payment within 15 days after it is due, you will pay a late charge of 5% of the scheduled
payment.

Prepayment. If you pay off all or part of this contract early, you will not have to pay a penalty.

Additional Information. See this document for additional information about nonpayment, default, security interests, any required repayment
in full before the scheduled date, and prepayment refunds.

 

 

 

 

Retail Installment Contract-TX M Not for use in transactions secured by a dwelling. RSSIMVLFMZTX 9/15/2016
Bankers SystemsTM VMP®
Wolters Kluwer Financial Services © 2016 Page 1 of 5

This retention copy was created on Jul 19, 2017 05:53:00 PM for Carvana, LLC.
Case 18-41677-mxm7 Dag. Borde Oo YA BroniE SHEER La Hh BR, Pip heAGoredtAGEnenPlESD ™) Service.

ftemization of Amount Financed

 

 

 

 

 

 

1. Cash Price {including any accessories, services and taxes)
(A) Cash Price of motor vehicle being purchased
(including sales tax of $ 640.63 ) $10,890.63
(B) Cash Price of N/A $ NIA
(C) Gash Price of NIA $ N/A
{D) Cash Price of NIA 8 N/A
(E) Cash Price of NIA $ NIA
Total Cash Price g _ 10,890.63 (1}
2, Downpayment =
(A) Gross trade-in § 0.00
(B) - payoff by Seller paid to (includes 4.{A)):
NIA § 0.00
(C) = net trade-in (if negative, enter "0" and see Line 4.A. below) $ 0,00
(D) + cash $800.00
(E) + Mfrs, Rebate $ N/A
(F) + Deferred Downpayment $ N/A
(G) + other (describe) NIA $ NIA

 

 

Total downpayment |
. Unpaid balance of cash price (1 mi ug 2)
. Other charges including amounts ppid
(Seller may keep part of these amgunts.}:
(A) Net trade-in payoff
{B) Gost of physical damage insurance paid to insurance co. §
{C) Cost of optional credit insurance paid to insurance

     
 

 

 

 

company or companies $ N/A

Life N/A $ N/A

Disability NIA $ NIA
(D} Other insurance paid to insurance company

NIA $ N/A

(E} Debt cancellation agreement fee paid to the Seller $ 0.00
(F| Official fees paid to government agencies $ 9.00
(G} Dealer's inventory tax if not included in cash price = $ 25.39
(H) Sales tax if not included in cash price $ S

    
  
  

(I} Other taxes if not included in cash price
(J) Government license and/or registration fees
(K) Government certificate of title fee
(L} Government vehicle inspection fees
to state $ 14.00
to inspection station $ 7.00
(M) Deputy service fee paid to dealer $

(N) Documentary Fee. A documentary fee $_ N/A
is not an official fee. A documentary fee is not required by law,
but may be charged to buyers for handling documents relating
to the sale. A documentary fee may not exceed a reasonable
amount agreed to by the parties. This notice is required by law.

SF.

te A

NIA

Un cargo documental no es un cargo oficial. La ley no exige
que se imponga un cargo documental. Pero éste podria
cobrarse a los compradores por el manejo de la documentacion
en relacién con la venta. Un cargo documental no puede exeder
una cantidad razonable acordada por las partes. Esta
notificacién se exige por ley.

 

 

 

 

 

 

(0) Other charges (Seller must identify who is paid and describe purpose)
to NIA for NIA $
to N/A for N/A $
to NIA for NIA $ N/A
to NIA for NIA $ NIA
” N/A ig NIA $ NIA
to NIA for NIA $ N/A
Total other charges and amounts paid to others on your behalf  $ 153.39 (4)
5. Amount Financed (3 + 4) g___ 10,244.02 5)

\

/

 

ASSURE Me LRT ERS AIL Ld rede
PA LS

Optional credit life and credit disability insurance. Credit life
insurance and credit disability insurance are not required to obtain
credit. They will not be provided unless you sign and agree to pay
the extra cost. Your decision to buy or not buy these insurance
coverages will not be a factor in the credit approval process.

 

 

 

C1 Credit Life, one buyer $ NIA Term all
C1 Credit Life, both buyers = $ NIA Term NA
LJ Credit Disability, one buyer $ NIA Term N/A
C1 Credit Disability, both buyers $ N/A Term NIA

 

Credit life insurance pays only the amount you would owe if you
paid all your payments on time. Credit disability insurance does not
cover any increase in your payment or in the number of payments.

If the term of the insurance is 121 months or longer, the premium is
not fixed or approved by the Texas Insurance Commissioner.

(Contracts with a balloon payment.) Credit Life Insurance is for the
scheduled term of this contract. Credit Disability Insurance covers

the first _ N/A payments and does not cover the last scheduled
payment.

You want the insurance indicated above.

O
whl

 

 

 

WAN NA 7] qT ci
Buyer's Sopot ) fF] | Date
| | | |
iL | yh
ad JL Cy a ~— et Mo tks
NIA N/A
Co-Buyer's Signature: Date

Optional insurance coverages and debt cancellation agreement. The
granting of credit will not be dependent on the purchase of either the
insurance coverages or the debt cancellation agreement described
below. It will not be provided unless you sign and agree to pay the
extra cost, The credit approval process will not be affected by
whether or not you buy these insurance coverages or the debt
cancellation agreement.

Coverage Term in Months Premium or Fees

 

 

 

 

GAP Insurance* NIA Os N/A
Invol. Unemployment N/A Os NIA
OST eR Re ent** 72 $ 0.00

| 7 \ \NiA ii NIA Os N/A
ee be \
* If the motor v hig is determined to be a total loss, GAP
Insurance ill pa Us the difference between the proceeds of your
basic-céllision polity and the amount you owe on the motor vehicle,

   
  

minus your d ble. You can cancel that insurance without charge

uct
for 40 days cer the date of this contract.

** WE WILL CANCEL CERTAIN AMOUNTS YOU OWE UNDER THIS
CONTRACT IN THE CASE OF A TOTAL LOSS OR THEFT OF THE
VEHICLE AS STATED IN THE DEBT CANCELLATION AGREEMENT,
You can cancel the debt cancellation agreement without charge for a
period of 30 days from the date of this contract, or for the period
stated in the debt cancellation agreement, whichever period ends
ater.

If the box next to a premium for an insurance coverage included
above is marked, that premium is not fixed or approved by the Texas
Insurance Commissioner. A debt cancellation agreement is not
insurance and is regulated by the Office of Consumer Credit
Commissioner.

For the premiums or fees included above, you want the related
optional coverages and debt cancellation agreement.

 

 

N/A N/A
Buyer's Signature: Date

NIA N/A
Co-Buyer's Signature: Date

 

Retail Installment Contract-TX M Not for use in transactions secured by a dwelling.
Bankers SystemsTM VMP ®
Wolters Kluwer Financial Services © 2016

RSSIMVLFMZTX 9/15/2016
Page 2 of 5

This retention copy was created on Jul 19, 2017 05:53:00 PM for Carvana, LLC.
PROPERTY INSURANCE. You must keep the collateral insured
against damage or loss in the amount you owe. You must keep this
insurance until you have paid all that you owe under this contract.
You may obtain property insurance from anyone you want or provide
proof of insurance you already have. The insurer must be authorized

to do business in Texas. The maximum deductible is $_1,000 .
You agree to give us proof of property insurance. You must name us
as the person to be paid under the policy in the event of damage or
loss.

If any insurance is included below, policies or certificates from the
insurance company will describe the terms, conditions and
deductibles.

Physical damage insurance. |f we obtain physical damage insurance,
the coverages, terms and premiums for these terms are set forth
below.

 

 

Case 18-41677-mxm7 Dos RO didalle Codf AAA Reon OGRA Add RaQ by hARoredr AGB nan (EOD) Service.

your payments in at least the correct amount, you will have to pay
more Finance Charge and your last payment will be more than your
final scheduled payment or, at our option, you will have to pay more
payments of the same amount as your scheduled payment with a
smaller last payment. If you make scheduled payments early, your
Finance Charge will be reduced (less). If you make your scheduled
payments late, your Finance Charge will increase.

Special Provisions for Balloon Payment Contracts. A balloon payment
is a scheduled payment more than twice the amount of the average
of your scheduled payments, other than the downpayment, that are
due before the balloon payment. You can pay all you owe when the
balloon payment is due and keep your motor vehicle. If you buy the
motor vehicle primarily for personal, family, or household use, you
can enter into a new written agreement to refinance the balloon
payment when due without a refinancing fee. If you refinance the
balloon payment, your periodic payments will not be larger or more
often than the payments in this contract. The annual percentage rate
in the new agreement will not be more than the Annual Percentage
Rate in this contract. This provision does not apply if your Payment
Schedule has been adjusted to your seasonal or irregular income.

Security Interest, Insurance and Vehicle Care

 

 

Coverage Term in Months Premium
Collision

(Deductible § NIA } N/A O ¢ NIA
Comprehensive

(Deductible $ NIA ) N/A C1 ¢g N/A
Fire, Theft, and Combine ——— §

Additional Coverage | | \ INIA L$ Z| N/A
Other NIA | 7 NIA 9 WANN

 

  
 

 
 
  

A A
lf the box next to a premium forak insur fh age incl =I
above is marked, that premium is fixe ee approved) by the Texa
Insurance Commissioner. If/the premium isf ra a e \erage,)
you have the option, for of tO-days-from the ate you— 4
receive a copy of this contract, of furnishing that coverage through
existing policies of insurance or by obtaining like coverage from any
insurance company authorized to do business in Texas.

 

You agree to purchase the above indicated coverages.

 

NIA NA
Buyer's Signature: Date
N/A Wilh

 

\Pate

Co-Buyer's Signature: if gees

ff
UNLESS A CHARGE FOR LIABILITY INSURANCE ® )
INCLUDED IN THE ITEMIZATION OF OUNF °
FINANCED, ANY INSURANCE REFERR STAN THIS?
CONTRACT DOES NOT INCLUDE COVERAGE FOR
PERSONAL LIABILITY AND PROPERTY DAMAGE
CAUSED TO OTHERS.

Additional Terms and Conditions

Payments and Charges

How We Figure the Finance Charge. We figure the Finance Charge
using the true daily earnings method as defined by the Texas
Finance Code. Under the true daily earnings method, the Finance
Charge will be figured by applying the daily rate to the unpaid portion
of the Amount Financed for the number of days the unpaid portion
of the Amount Financed is outstanding. The daily rate is 1/365th of
the Annual Percentage Rate. The unpaid portion of the Amount
Financed does not include late charges or returned check charges.

How We Will Apply Your Payments. We will apply your payments in
the following order:

@ Earned but unpaid finance charge; and

@ Anything else you owe under this agreement.
How Late or Early Payments Change What You Must Pay. We based

the Finance Charge, Total of Payments, and Total Sale Price as if all
payments were made as scheduled. If you do not timely make all

Agreemen

ito Keep Motor Vehicle Insured. You agree to have
ical i

amage j r damage to the motor

icle for the ferm of

p
Bhi
interest in the vehicle./T
in Texas.) |
\Qur Right'to-Purchase Re

 
 
 
   
 

  

t

ui ie if\You Fail to Keep the
Motor Vehicle Insured. If you fail to give us proof that you have
insurance, we may buy physical damage insurance. We may buy
insurance that covers your interest and our interest in the motor
vehicle, or we may buy insurance that covers our interest only. You
will pay the premium for the insurance and a finance charge at the
contract rate. If we obtain collateral protection insurance, we will
mail notice to your last known address shown in our file.

Physical Damage Insurance Proceeds. You must use physical
damage insurance proceeds to repair the motor vehicle, unless we
agree otherwise in writing. However, if the motor vehicle is a total
loss, you must use the insurance proceeds to pay what you owe us.
You agree that we can use any proceeds from insurance to repair
the motor vehicle, or we may reduce what you owe under this
contract. If we apply insurance proceeds to the amount you owe,

   
 
  

      
 

they il-he applied t ur payments in the reverse order of when
the pared e. x ibSurance on the motor vehicle or credit
‘insurance, doesn’ all you owe, you must pay what is still owed.

ed under this contract are paid, any remaining
to you.

proceeds’ will be pai

ale Iawande Premiums and Service Contract Charges. If we
gét-a-refund onifisurance or service contracts, or other contracts
included in the cash price, we will subtract it from what you owe.
Once all amounts owed under this contract are paid, any remaining
refunds will be paid to you.

! Once all

Application of Credits. Any credit that reduces your debt will apply
to your payments in the reverse order of when they are due, unless
we decide to apply it to another part of your debt. The amount of
the credit and all finance charge or interest on the credit will be
applied to your payments in the reverse order of your payments.

Transfer of Rights. We may transfer this contract to another person.
That person will then have all our rights, privileges, and remedies.

Security Interest. To secure all you owe on this contract and all your
promises in it, you give us a security interest in:

@ the motor vehicle including all accessories and parts now or
later attached and any other goods financed in this contract;
all insurance proceeds and other proceeds received for the
motor vehicle;
any insurance policy, service contract or other contract
financed by us and any proceeds of those contracts; and

any refunds of charges included in this contract for insurance,
or service contracts.

¢

¢

 

 

Retail Installment Contract-TX M Not for use in transactions secured by a dwelling.
Bankers Systems ™ VMP®
Wolters Kluwer Financial Services © 2016

RSSIMVLFMZ2TX 9/15/2016
Page 3 of 5

This retention copy was created on Jul 19, 2017 05:53:00 PM for Carvana, LLC.
Case 18-41677-mxm7 DQ isk Ss LUCA AHAB tron BIGKROadcddb AAR OD 9 InABoreP ADR thrAleod™) service.

This security interest also secures any extension or modification of
this contract. The certificate of title must show our security interest
in the motor vehicle.

Use and Transfer of Motor Vehicle. You will not sell or transfer the
motor vehicle without our written permission. If you do sell or
transfer the motor vehicle, this will not release you from your
obligations under this contract, and we may charge you a transfer of
equity fee of $25 ($50 for a heavy commercial vehicle). You will
promptly tell us in writing if you change your address or the address
where you keep the motor vehicle. You will not remove the motor
vehicle from Texas for more than 30 days unless you first get our
written permission.

Care of the Motor Vehicle. You agree to keep the motor vehicle free
from all liens and claims except those that secure this contract. You
will timely pay all taxes, fines, or charges pertaining to the motor
vehicle. You will keep the motor vehicle in good repair. You will not
allow the motor vehicle to be seized or placed in jeopardy, or use it
illegally. You must pay all you owe even if the motor vehicle is lost,
damaged or destroyed. If a third party takes a lien or claim against or
possession of the motor vehicle, we may pay the third party any
cost required to free the motor vehicle from all liens or claims. We
may immediately demand that you pay us the amount paid to the
third party for the motor vehicle. If you do not pay this amount, we
may repossess the motor vehicle-and add that amount fo the
amount you owe. If we do not repossess the motor veticle, we may
still demand that you pay ub, but we
charge on this amount. _—

  
   
 

 

      
 
   

 
 
 
 

 

   

Default. You will be in default if:
@ You do not pay any amount when it is due;
@ You break any of your promises in this agreement;

@ You allow a judgment to be entered against you or the
collateral; or

@ You file bankruptcy, bankruptcy is filed against you, or the
motor vehicle becomes involved in bankruptcy.

If you default, we can exercise our rights under this contract and our
other rights under the law.

Late Charge. You will pay us a late charge as agreed to in this
contract when it accrues. —

Repossession. If you default, we may reposses
from you if we do so without breaching the peace. If any perso!
items are in the motor vehicle, we can store the for you and
you written notice at your last address shown on\our records within

15 days of discovering that we have your perso atitere en se)
not ask for these items back within 31 days fromhe-d e mailor
deliver the notice to you, we may dispose of them as applicable law

allows. Any accessory, equipment, or replacement part stays with
the motor vehicle.

Your Right to Redeem. If we take your motor vehicle, we will tell
you how much you have to pay to get it back. If you do not pay us
to get the motor vehicle back, we can sell it or take other action
allowed by law. Your right to redeem ends when the motor vehicle is
sold or we have entered into a contract for sale or accepted the
collateral as full or partial satisfaction of a contract.

  
  

ehicle

   

Disposition of the Motor Vehicle. If you don't pay us to get the
motor vehicle back, we can sell it or take other action allowed by
law. If we sell the motor vehicle in a public or private sale, we will
send you notice at least 10 days before we sell it. We can use the
money we get from selling it to pay allowed expenses and to reduce
the amount you owe. Allowed expenses are expenses we pay as a
direct result of taking the motor vehicle, holding it, preparing it for
sale, and selling it. If any money is left, we will pay it to you unless
we must pay it to someone else. If the money from the sale is not
enough to pay all you owe, you must pay the rest of what you owe
us plus interest. If we take or sell the motor vehicle, you will give us
the certificate of title and any other document required by state law
to record transfer of title.

Collection Costs. If we hire an attorney who is not our employee to
enforce this contract, you will pay reasonable attorney's fees and
court costs as the applicable law allows.

the motor vehicle.
2 lars ben \watid

 

Cancellation of Optional Insurance and Service Contracts. This
contract may contain charges for insurance or service contracts or
for services included in the cash price. If you default, you agree that
we can claim benefits under these contracts to the extent allowable,
and terminate them to obtain refunds of unearned charges to reduce
what you owe or repair the motor vehicle. If the motor vehicle is a
total loss because it is damaged or stolen, we may claim benefits
under these contracts and cancel them to obtain refunds of unearned
charges to reduce what you owe.

Our Right to Demand Payment in Full. If you default, or we believe in
good faith that you are not going to keep any of your promises, we
can demand that you immediately pay all that you owe. We don't
have to give you notice that we are demanding or intend to demand
immediate payment of all that you owe.

Servicing and Collection Contact. We may try to contact you at any
mailing address, email address, or phone number you give us, as the
law allows. We may try to contact you in writing (including mail,
email, and text messages) and by phone {including prerecorded or
artificial voice messages and automatic telephone dialing systems).

Returned Check Fee. You agree to pay us a fee of up to $30 fora
returned check. We can add the fee to the amount you owe or
collect it separately.

 
   
 
   
 

  
  
 

   

General Terms
ney

bet Severability Clause.

  

a \ |
Integratio

agreement between you\and us feld

  
 

=“

is Contract contains the entire
ting tg the sale and financing of
& contract is not valid, all other

Legal Limitation on Our Rights. If we don't enforce our rights every
time, we can still enforce them later. We will exercise all of our
rights in a lawful way. You don't have to pay finance charge or other
amounts that are more than the law allows. This provision prevails
over all other parts of this contract and over all our other acts.

Applicable Law. Federal law and Texas law apply to this contract.
Seller's Disclaimer of Warranties.

Unless the seller makes a written warranty, or enters
into a service contract within 90 days from the date
of this contract, the seller makes no warranties,
oe or implied, on the motor vehicle, and there
fil yea no imple warranties of merchantability or of
fitness\for a particular purpose. This provision does
‘not affect a arranties covering the motor vehicle
thatthe motor vehicle manufacturer may provide.

   
 

NOTICE. ANY HOLDER OF THIS CONSUMER
CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS
AND DEFENSES WHICH THE DEBTOR COULD
ASSERT AGAINST THE SELLER OF GOODS OR
SERVICES OBTAINED PURSUANT HERETO OR
WITH THE PROCEEDS HEREOF. RECOVERY
HEREUNDER BY THE DEBTOR SHALL NOT EXCEED
AMOUNTS PAID BY THE DEBTOR HEREUNDER. This
provision applies to this contract only if the motor vehicle financed in
the contract was purchased for personal, family, or household use.

 

Used Car Buyer's Guide. The information you see on the window
form for this vehicle is part of this contract. Information on the
window form overrides any contrary provisions in the contract of
sale.

Spanish Translation:

Guia para compradors de vehiculos usados. La informacién que ve
en el formulario de la ventanilla para este vehiculo forma parte del
presente contrato. La informacién del formulario de la ventanilla
deja sin efecto toda disposicién en contrario contenida en el
contrato de venta.

 

 

 

 

Retail Installment Contract-TX M_ Not for use in transactions secured by a dwelling.
Bankers Systems TM VMP®
Wolters Kluwer Financial Services © 2016

RSSIMVLFM2TX 9/15/2016
Page 4 of 5

This retention copy was created on Jul 19, 2017 05:53:00 PM for Carvana, LLC.
+

Negotiability

The Annual Percentage Rate may be negotiable with the Seller. The
Seller may assign this contract and retain its right to receive a part
of the Finance Charge.

Ree)

Any change to this contract must be in writing. Both you and we
must sign it. No oral changes to this contract are enforceable.

 

aSignad By:

 

meas wie

Jud 09, 2017 6:30:51 PA MOT:

 

 

 

Buyer's Signature:

NIA

Case 18-41677-mxm7 Deg 2o7k dalle Cob Lib A Bron oped Add ibe QE pp bAGoredRAGEmandfeap™) Service.

 

OCCC NOTICE. For questions or complaints about this contract,
contact Carvana, LLC

iname of creditor) at
4020 E. Indian School Road

Phoenix, Arizona 85018 (other contact information}.
The Office of Consumer Credit Commissioner (OCCC) is a state
agency. and it enforces certain laws that apply to this contract. If a
complaint or question cannot be resolved by contacting the
creditor, consumers can contact the OCCC to file a complaint or
ask a general credit-related question. OCCC address: 2601 N.
Lamar Slvd., Austin, Texas 78705. Phone: (800) 538-1579.

Fax: (512) 936-7610. Website: occc.texas.gov.
E-mail: consumer.complaints@occc.texas.gov.

(phone) and

 

 

 

Assignment. This Motor Vehicle Retail Installment Sales Contract is
assigned to

 

 

Co-Buyer's Signature:

Notice to the Buyer. Do not sign this contract before you read it or
¥ourare entitled to we py of the

if it contains any blank spaces.
contract you sign. Under the law, you have aright t

Vrort ieanditio
this ey

advance all that you owe and-ynde:

   
   
  

ay
a

the Assignee, phone . This Assignment
is made under the terms of a separate agreement made between

the Seller and ne ignee. [1 This Assignment is made with
Th 2 Assignment is made without recourse.

 

recourse. #1

i

 

 

 

portion of the Finance Charge.

fegal rights.

BUYER'S ACKNOWLEDGMENT OF CONTRACT RECEIPT. YOU
AGREE TO THE TERMS OF THIS CONTRACT AND ACKNOWLEDGE
RECEIPT OF A COMPLETED COPY OF IT. YOU CONFIRM THAT
BEFORE YOU SIGNED THIS CONTRACT, WE GAVE IT TO YOU, AND
YOU WERE FREE TO TAKE IT AND REVIEW IT.

 

 

 

Buyer
‘oSigned By:
eos Ae |
. = Jul 09, 2017 8:30:54 PM MDT OrN2ii7
Buyer's Signature: \Pae
f I
NIA | NIA’ \

 

Co-Buyer's Signature: NAR
Other Owner: An “other owner" is a person whose name will appear
on the title of the motor vehicle described in this contract, but is not
a Buyer or Co-Buyer obligated to make payments under this

contract. By signing below, the other owner agrees to the security
interest given in the motor vehicle by this contract. The other owner
also agrees that the other owner's interest in the motor vehicle may
be used to satisfy the obligations of Buyer and Co-Buyer under this
contract, Other owner acknowledges receipt of a completed copy of
this contract.

 

 

N/A NIA
Other Owner Date
Seller

4 : Ae O7H2/17
By: Date

CARVANA, LLC
THIS CONTRACT IS NOT VALID UNTIL YOU AND WE SIGNIT.

 

Date

 

 

™~

 

 

 

Retail Installment Contract-TX M Not for use in transactions secured by a dwelling.

Bankers SystemsT4 VMP@
Wolters Kluwer Financial Services © 2016

RSSIMVLFEMZTX 9/15/2016
Page 5 of &

This retention copy was created on Jul 19, 2017 05:53:00 PM for Carvana, LLC.

 
